DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 16 December 2021 has been entered.
 	Claims 1-27 were pending.
Claims 1, 10, and 19 are amended.
Claims 1-27 are now pending and in condition for allowance for the reasons set forth herein.
ALLOWABLE SUBJECT MATTER
Claims 1-27 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A long range navigation system comprising: 

a plurality of radio frequency (RF) transmitter stations at fixed geographical locations, each RF transmitter station comprising 
an RF transmitter, and 
an RF modulator coupled to said RF transmitter and configured to generate a direct sequence spread spectrum (DSSS) RF signal being spectrally shaped so that 99% of power from said RF transmitter is within the frequency range of 90-110 KHz, wherein the DSSS RF signal is time slotted in a time division multiplexed (TDM) sequence and includes pseudo-random (PN) slots that are paired with existing long range navigation pulses; and 

a plurality of movable RF receiver units, each movable RF receiver unit comprising 
an RF receiver, and 
a demodulator coupled to said RF receiver and configured to demodulate the DSSS RF signal to determine a position of said movable RF receiver unit. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Smith et al. (US 2010/0103989, “SMITH”) discloses a spread-spectrum, long-range navigation system.  However SMITH, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.

	Further still, Kushner et al. (EP 0772813 B1, “KUSHNER”) discloses another spread-spectrum radio communication system.  However, like SMITH and RAAB, KUSHNER, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 10 and 19 encompasses the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons discussed above.  Dependent claims 2-9, 11-18, and 20-27 are each allowable based at least on their respective dependency to claim 1, 10, or claim 16.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 

Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648